Citation Nr: 1035821	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  09-19 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to a rating in excess of 70 percent for posttraumatic 
stress disorder (PTSD) with major depressive disorder, cognitive 
deficit, headaches, residuals of a concussion (claimed as a 
traumatic brain injury (TBI)), to include the question of whether 
the Veteran is entitled to a separate rating for all residuals of 
the TBI, including headaches, cognitive deficits (short-term 
memory loss, dizziness and problems processing information), 
blurred vision, difficulty focusing and muscle spasm in the right 
eye.  


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs




ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from September 1983 to September 
1984, from May 1989 to August 1990, from February 1991 to May 
2000 and from January 2003 to April 2005, including in Kuwait and 
Iraq.        

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania. 

The RO characterized the claim on appeal as entitlement to a 
rating in excess of 70 percent for PTSD with major depressive 
disorder, cognitive deficit, headaches, residuals of a concussion 
(claimed as a traumatic brain injury (TBI)).  Given the 
procedural history of the claim and the Veteran's assertions, 
however, the Board has recharacterized the claim as is shown on 
the prior page of the decision.  

By rating decision dated October 2005, the RO granted the Veteran 
service connection for PTSD with major depressive disorder, 
cognitive deficit, headaches, residuals of a concussion.  In the 
body of the decision, the RO explained that it granted the 
benefit based on stressors the Veteran experienced during service 
in Kuwait and Iraq.  These stressors, mostly combat in nature, 
included being knocked unconscious during a parachute jump and 
getting rammed by a pickup truck.  

In November 2010, the Veteran filed a claim for service 
connection for a TBI.  Interpreting this claim as one for an 
increased rating, the RO granted it in part (increased the 
evaluation from 50 to 70 percent) by rating decision dated 
January 2009.  Thereafter, the Veteran filed a notice of 
disagreement with the decision.  He argued that the RO should 
have separately service connected him for residuals of the TBI 
and assigned those residuals a separate rating, that his PTSD 
results from in-service stressors and his TBI results from in-
service concussions, and that, although some of the symptoms of 
the PTSD and TBI overlap, most are distinct and separate, 
warranting separate disability ratings.   

Below, the Board grants the Veteran entitlement to a separate 
rating for residuals of his TBI.  The Board then discusses the 
appropriate evaluation to be assigned that disability in the 
REMAND section of this decision, below, and REMANDS that matter 
to the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  


FINDING OF FACT

The Veteran's headaches and cognitive deficits, recently 
attributed to a TBI, and PTSD result from one of the same in-
service injuries/incidents and, although some of the emotional 
and behavioral symptoms associated with the TBI and PTSD overlap, 
the Veteran's headaches and cognitive deficits are post-
concussive in nature and therefore separate and distinct from his 
stressor-induced psychiatric disability.


CONCLUSION OF LAW

The criteria for entitlement to a separate rating for residuals 
of a TBI are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.14 (2009); Esteban v. Brown, 6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  VA is also to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, but such assistance is not required if there is no 
reasonable possibility that it would aid in substantiating the 
claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).  

The United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure compliance with the provisions of the 
VCAA, when applicable, such as in this case.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO here has not 
considered the portion of the claim the Board is now deciding, 
let alone satisfied the requirements of the VCAA by providing the 
Veteran adequate notice and assistance with regard thereto.  
Inasmuch as the Board's decision is favorable, however, the 
Veteran suffers no prejudice as a result of the Board's decision 
to proceed in this regard.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

II.  Analysis

The Veteran asserts that he should be separately service 
connected/rated for residuals of a TBI because they developed 
from in-service concussions, rather than in-service combat 
stressors, from which his PTSD developed.  He acknowledges that 
some of the symptoms of his psychiatric disability and TBI 
residuals overlap, but contends that most of his symptoms, 
including his headaches, cognitive deficits (short-term memory 
loss, dizziness and problems processing information) and vision 
problems (blurriness, difficulty focusing and muscle spasms on 
the right) are distinct and separate from his psychiatric 
disability, warranting a separate disability rating.   

Pyramiding, or the evaluation of the same disability or the same 
manifestation of a disability under different diagnostic codes, 
is to be avoided when evaluating a service-connected disability.  
38 C.F.R. § 4.14 (2009).  It is possible, however, for a veteran 
to have separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes.  The 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative or 
overlapping with the symptomatology of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In this case, since 2005, when the Veteran initially filed claims 
for service connection for PTSD/major depressive disorder, 
headaches, a cognitive disorder and residuals of two concussions, 
he has exhibited some symptomatology found to be due to combat-
related stressors, some symptomatology found to be due to the 
concussions, and some symptomatology found to due to both.  
Despite this, by rating decision dated October 2005, the RO 
considered the residuals of both the combat trauma and 
concussions collectively and granted the Veteran service 
connection for PTSD with major depressive disorder, cognitive 
deficit, headaches, residuals of a concussion.  

In June 2005, during a VA neurological examination, an examiner 
noted that the Veteran suffered a concussion at Fort Bragg in 
1996 and had a motor vehicle accident in 2003 in Bagdad, after 
which he began to experience headaches and sleeping difficulties.  
The examiner also noted that the Veteran had a post-traumatic 
cognitive deficit as well as situational depression.  During a VA 
PTSD examination conducted the same month, the examiner diagnosed 
PTSD and major depression based on in-service stressors, 
including the accidents that led to the concussions; he also 
acknowledged treatment for a cognitive disorder, but, with the 
exception of sleeping difficulties, he did not include 
consideration of the reported symptoms thereof, or of the 
headaches in diagnosing the PTSD and major depression.  The Board 
infers that he believed that the symptoms were separate and 
distinct from the ones attributable to the PTSD and major 
depression.  

In 2005 and 2006, during VA outpatient treatment visits, medical 
professionals described the cognitive disorder as having occurred 
after an in-service motor vehicle accident and considered it 
separately from the Veteran's psychiatric disability.  Again, the 
medical professionals discussed the Veteran's sleeping 
difficulties in conjunction with his mental health issues, but 
not his headaches.   

In October 2008, the Veteran underwent a comprehensive 
TBI/polytrauma consultation, during which medical professionals 
determined that the Veteran had a TBI in combination with a 
behavioral health condition.  They noted headaches, cognitive 
deficits, mental health deficits and visual complaints secondary 
to the TBI and recommended follow up with psychiatry, psychology, 
neurology and optometry.  

After the Veteran filed a claim for service connection for a TBI, 
he underwent VA examinations, during which examiners did not 
consider the Veteran's headaches or symptoms of his cognitive 
disorder in evaluating the severity of his PTSD and major 
depressive disorder.  

In December 2008, during a VA TBI and neurological examination, 
the examiner, without the benefit of a review of the claims file, 
noted, in part, headaches, dizziness, vertigo, sleeping 
disturbances, cognitive problems, including memory loss, 
depression, anxiety and mood swings.  He indicated that symptoms 
of the Veteran's cognitive disorder were worsened by his comorbid 
PTSD.  He further indicated that, in part, the TBI stemmed from 
the same condition as the Veteran's service-connected disability.  
He characterized the headaches as post-concussive in nature, 
however, and did not consider them a part of the Veteran's 
psychiatric disability.  He concluded that some of the Veteran's 
emotional and behavioral signs and symptoms were residuals of a 
TBI, but that it was not possible to determine the extent to 
which those symptoms were due to the TBI without resorting to 
mere speculation.  

In December 2008, during a VA PTSD examination, the examiner 
noted that the Veteran reported a number of symptoms that 
qualified for a TBI, including, in part, headaches, dizziness, 
weakness, paralysis, vertigo, sleep disturbance, fatigue and 
vision problems.  He also noted that the Veteran had a 
combination of symptoms from his PTSD and TBI and that he was 
focusing on the PTSD only.  In doing so, he considered the 
Veteran's sleeping disturbances and some impairment in thought 
processes, but not his headaches or most of his reported 
cognitive deficits in conjunction with the PTSD.  

In sum, the Veteran's headaches and cognitive deficits, recently 
attributed to a TBI, and PTSD result from one of the same in-
service injuries/incidents (in-service motor vehicle accident and 
concussion) and, although some of the emotional and behavioral 
symptoms associated with the TBI and PTSD overlap, the Veteran's 
headaches and cognitive deficits are post-concussive in nature 
and therefore separate and distinct from his stressor-induced 
psychiatric disability.  Inasmuch as the previously noted 70 
percent evaluation does not contemplate those headaches or 
cognitive deficits, the criteria for entitlement to a separate 
rating therefor are met.  The evidence in this case supports the 
Veteran's claim.  


ORDER

A separate rating for residuals of a TBI is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.


REMAND

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing 
a claimant a medical examination or obtaining a medical opinion 
when an examination or opinion is necessary to make a decision on 
a claim.  In this case, during the course of the appeal, the RO 
afforded the Veteran VA examinations in support of the remanded 
claim, but the reports of these examinations are inadequate to 
decide this claim.  Therein, examiners either did not distinguish 
symptoms of the Veteran's PTSD/major depressive disorder from 
symptoms of his TBI, or, without providing rationale, noted that 
it would be merely speculative to do so.  Given the Board's 
decision, discussed above, medical discussion is needed regarding 
the severity of the Veteran's headaches and other residuals of 
his cognitive disorder, which are not contemplated in the 70 
percent evaluation assigned the Veteran's PTSD and major 
depressive disorder.  

In addition, during the course of this appeal, the Veteran 
asserted that he had visual disturbances as a result of his in-
service concussions, now attributed to a TBI.  In June 2005, he 
underwent a VA eye examination, during which an examiner noted 
partial ptosis of the left upper eyelid, which he could not 
explain, but indicated might be due to a concussion or other 
neurologic condition.  Thereafter, during the TBI/polytrauma 
consultation conducted in October 2008 , a physician recommended 
an optometry consultation based on the visual complaints.  Such a 
consultation is necessary to determine the nature and severity of 
all residuals of the Veteran's TBI.

This case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo VA 
neurological and eye examinations by 
appropriate specialists in support of his 
claim.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed: 

a) record in detail the Veteran's 
reported history of residuals of 
his in-service concussions, now 
attributed to a TBI;

b) excluding all residuals 
already attributed to the 
Veteran's PTSD and major 
depressive disorder and for which 
the Veteran is receiving 
compensation, objectively confirm 
those that exist, including, if 
appropriate, headaches, cognitive 
deficits and visuals 
disturbances, including muscle 
spasm, tics or other eye 
abnormalities; 

c) describe in detail the nature 
and severity of each 
cognitive/neurological deficit 
and visual disturbance; 

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and

e) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case.

2.  Readjudicate the claim being remanded 
based on all of the evidence of record.  
Consider the appropriate evaluation(s) to 
be assigned residuals of the Veteran's TBI.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
provide the Veteran and his representative 
a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_____________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


